


NON-EMPLOYEE INTERIM CHIEF OPERATING OFFICER
ENGAGEMENT AGREEMENT
 
This Non-employee Interim Chief Operating Officer Agreement (“Agreement”) is
entered into as of the 5th day of February, 2009 (the “Effective Date”) by and
between Rubicon Financial Incorporated, a Delaware corporation (the “Company”),
and Bootstrap Real Estate Investments, LLC, a California Limited Liability
Company (“Management Company”).


A.           Company has determined it to be in the Company’s best interest to
retain Todd Vande Hei (“Executive”), Managing Member of Management Company, to
provide Non-employee Interim Chief Operating Officer (“Non-employee Interim
COO”) services to Company as set forth on Exhibit A attached hereto and as
specified from time to time by the Board of Directors of the Company;


B.           Company and Management Company agree Company shall retain Executive
as a full-time employee of Company following completion of a minimum $1,000,000
financing of Company and subject to mutually agreed employment agreement between
Company and Executive; approval by Management Company; and, approval by Company
Board of Directors.


C.           As a result of Management Company’s and Executive’s engagement, the
Company and/or its affiliates has, or have disclosed to Management Company and
Executive, and Management Company and Executive has obtained, certain
Confidential Information (as defined herein).


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:


1. Engagement. The Company hereby engages Executive, Managing Member of
Management Company, to perform those Non-employee Interim COO duties set forth
in the Exhibit A attached hereto and such other duties as may be requested from
time to time by the Board of Directors of the Company. Executive hereby accepts
such engagement upon the terms and subject to conditions set forth in this
Agreement. This agreement shall be ratified by the Board of Directors of Company
within two (2) business days of the execution hereof.


2. Non-employee Interim Chief Operating Officer. Management Company agrees to
designate Executive, Managing Member of Management Company, as the Non-employee
Interim COO to Company to perform those duties of Non-employee Interim Chief
Operating Officer for Company as defined herein. Executive shall provide
services as Non-employee Interim COO of Company.
 
3.  Directorship.  Executive currently serves as a member of the Company’s Board
of Directors and shall remain a member serving at the pleasure of the Company’s
stockholders.






 
1

--------------------------------------------------------------------------------

 


4. Compensation.


A.           Engagement Fee. For the services rendered by Executive under this
Agreement, the Company shall pay to Management Company a one-time fee of
$30,000, payable in 120,000 shares of the Company’s restricted common stock at a
per share value equal to $0.25.


B.           Bonus Fees. Executive will be eligible for incentive bonuses
predicated on mutually agreed upon goals attached in Exhibit B.


5. Term and Survivability. The term of this Agreement shall be for a period of
three (3) months, beginning on the Effective Date. Notwithstanding the
foregoing, either party shall have the right to terminate this Agreement at any
time, with or without cause, effective immediately upon written notice to the
other party.
 
6. Costs and Expenses of Management Company’s Performance. Except as set forth
in the attached Schedules, all costs and expenses of Management Company’s and
Executive’s performance hereunder shall be borne by the Company, so long as the
Company agrees verbally or in writing to reimburse or pay such costs and
expenses.


7. Taxes. As an independent contractor, Management Company acknowledges and
agrees that it is solely responsible for the payment of any taxes and/or
assessments imposed on account of the payment of compensation to, or the
performance of services by Management Company pursuant this Agreement,
including, without limitation, any unemployment insurance tax, federal and state
income taxes, federal Social Security (FICA) payments, and state disability
insurance taxes. The Company shall not make any withholdings or payments of said
taxes or assessments with respect to amounts paid to Management Company
hereunder; provided, however, that if required by law or any governmental
agency, the Company shall withhold such taxes or assessments from amounts due
Management Company, and any such withholding shall be for Management Company’s
account and shall not be reimbursed by the Company to Management Company.
Management Company expressly agrees to make all payments of such taxes, as and
when the same may become due and payable with respect to the compensation earned
under this Agreement.


8. Confidentiality. For a period of twenty four months from the termination of
this Agreement, Management Company agrees that Management Company will not,
except when required by applicable law or order of a court, during the term of
this Agreement or thereafter, disclose directly or indirectly to any person or
entity, any Trade Secrets (as defined below) or Confidential Information (as
defined below) or other information treated as confidential by the Company
known, learned or acquired from the Company by the Management Company during the
period of the Management Company’s engagement by the Company. For purposes of
this Agreement, “Confidential Information” shall mean any and all Trade Secrets,
knowledge, data or know-how of the Company, any of its affiliates, or
proprietary information of third parties in the possession of the Company or any
of its affiliates, and any nonpublic technical, training, financial and/or
business information treated as confidential by the Company or any of its
affiliates, including such information, knowledge, Trade Secret or data
conceived, originated, discovered or developed by Management Company hereunder.
For purposes of this Agreement, “Trade Secrets” shall include, without
limitation, any formula, concept, pattern, processes, designs, device, software,
systems, list of customers, training manuals, marketing or sales or service
plans, business plans, marketing plans, financial information, or compilation of
information which is used in the Company’s business or in the business of any of
its affiliates. Confidential Information and Trade Secrets shall not include,
and the foregoing shall not apply to, information that is (i) generally
available to the public other than a result of a disclosure by Management
Company; (ii) available to Management Company on a non-confidential basis prior
to the disclosure by Company to Management Company; (iii) available to the
Management Company on a non-confidential basis from a source other than Company
or is affiliates, provide, however, that such source is not bound by a
confidentiality agreement; or (iv) required to be disclosed by Management
Company by law or pursuant to court order. Management Company shall notify the
Company of any information that comes to its attention that might indicate that
there has been a loss of confidentiality with respect to the Confidential
Information.


 
2

--------------------------------------------------------------------------------

 
9. Return of the Company’s Proprietary Materials. Management Company agrees to
deliver promptly to the Company on termination of this Agreement for whatever
reason, or at any time the Company may so request, all documents, records,
artwork, designs, data, drawings, flowcharts, listings, models, sketches,
apparatus, notebooks, disks, notes, copies and similar repositories of
Confidential Information and any other documents of a confidential nature
belonging to the Company, including all copies, summaries, records,
descriptions, modifications, drawings or adaptations of such materials which
Management Company may then possess or have under its control. Management
Company further agrees that upon termination of this Agreement, Management
Company’s, employees, Management Company’s, agents or independent contractors
shall not retain any document, data or other material of any description
containing any Confidential Information or proprietary materials of the Company.


10. Assignment of Proprietary Rights. Management Company hereby assigns and
transfers to the Company all right, title and interest that Management Company
may have, if any, in and to all Proprietary Rights (whether or not patentable or
copyrightable) made, conceived, developed, written or first reduced to practice
by Management Company, whether solely or jointly with others, during the period
of Management Company’s engagement by the Company which directly relate to and
claim an improvement upon the technology or intellectual property owned by the
Company.


Management Company acknowledges and agrees that the Company shall have all
right, title and interest in, among other items, all research information and
all documentation or manuals related thereto that Management Company develops or
prepares for the Company hereunder during the period of Management Company’s
engagement by the Company and that such work by Management Company shall be work
made for hire and that the Company shall be the sole author thereof for all
purposes under applicable copyright and other intellectual property laws. With
respect to all Proprietary Rights which are assigned to the Company pursuant to
this Section 10, Management Company will assist the Company in any reasonable
manner for reasonable compensation to obtain for the Company’s benefit patents
and copyrights thereon in any and all jurisdictions as may be designated by the
Company, and Management Company will execute, when requested, patent and
copyright applications and assignments thereof to the Company, or other persons
designated by the Company, and any other lawful documents deemed necessary by
the Company to carry out the purposes of this Agreement.


 
3

--------------------------------------------------------------------------------

 
11. Trade Secrets of Others. Management Company represents to the Company that
its performance of all the terms of this Agreement does not and will not breach
any agreement to keep in confidence proprietary information or trade secrets
acquired by Management Company in confidence or in trust prior to its engagement
by the Company, and Management Company will not disclose to the Company, or
induce the Company to use, any confidential or proprietary information or
material belonging to others. Management Company agrees not to enter into any
agreement, either written or oral, in conflict with this Agreement.


12. Other Obligations. Management Company acknowledges that the Company, from
time to time, may have agreements with other persons which impose obligations or
restrictions on the Company regarding proprietary rights made or developed
during the course of work thereunder or regarding the confidential nature of
such work. Management Company agrees to be bound by all such obligations and
restrictions made known to him in writing by the Company and to take action as
may be reasonably required to discharge the obligations of the Company
thereunder.


13. Independent Contractor. Management Company and designated Non-employee
Interim COO individually shall not be deemed to be employees of the Company for
any purpose whatsoever. Management Company shall have the sole and exclusive
control over its employees, consultants or independent contractors who provide
services to the Company on behalf of Management Company, and over the labor and
employee relations policies and policies relating to wages, hours, working
conditions or other conditions of its employees, consultants or independent
contractors.


14. Indemnification. The Company shall, at its own expense, defend, indemnify
and hold harmless the Management Company and Management Company’s employees,
consultants or independent contractors who provide services for Company on
behalf of Management Company from and against any and all liabilities, claims,
actions, losses, costs and expenses (including reasonable attorneys’ fees and
disbursements) (i) relating to or arising out of the Company’s actual or alleged
violation of any law, statute, ordinance, order, rule or regulation; or (ii) to
the extent such Claim is primarily and directly based upon information or
direction provided by the Company to Management Company and Management Company’s
employees, consultants and independent contractors; provided, however, the
foregoing shall not apply to any portion of such Claims to the extent it is
found to have resulted primarily and directly from Management Company’s (A)
infringement of any United States patent, foreign letters patent, license,
trademark, copyright, trade secret or any other proprietary right other than as
may be directed or induced by the Company for the services provided by
Management Company hereunder; (B) breach of this Agreement or any other
agreement; (C) violation of any law, statute, ordinance, order, rule or
regulation; or (D) any negligence or intentional misconduct in connection with
such performance. This indemnification is not voided by the termination of this
agreement.


15. Non-Solicitation.     Management Company, Executive and its employees,
consultants and independent contractors will not, during the term this Agreement
and for one year thereafter, directly or indirectly (whether as an owner,
partner, shareholder, agent, officer, director, employee, independent
contractor, consultant, or otherwise) with or through any individual or entity:
(i) employ, engage or solicit for employment any individual who is, or was at
any time during the twelve-month period immediately prior to the termination of
this Agreement for any reason, an employee of the Company, or otherwise seek to
adversely influence or alter such individual’s relationship with the Company; or
(ii) solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of this Agreement for
any reason, a customer or vendor of the Company to terminate or otherwise alter
his, her or its relationship with the Company or any of its affiliates.


 
4

--------------------------------------------------------------------------------

 
16. Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of California.


17. Entire Agreement: Modifications and Amendments. The terms of this Agreement
are intended by the parties as a final expression of their agreement with
respect-to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Exhibits
referred to in this Agreement are incorporated into this Agreement by this
reference. This Agreement may not be modified, changed or supplemented, nor may
any obligations hereunder be waived or extensions of time for performance
granted, except by written instrument signed by the parties or by their agents
duly authorized in writing or as otherwise expressly permitted herein.


18. Prohibition of Assignment. This Agreement and the rights, duties and
obligations hereunder may not be assigned or delegated by Management Company
without the prior written consent of the Company. Any assignment of rights or
delegation of duties or obligations hereunder made without such prior written
consent shall be void and of no effect.


19. Approval of Public Communications and Press Releases. Management Company and
Company agree that any and all public announcement regarding Management Company
or Non-employee Interim COO must be approved by Management Company in advance.


20. Binding Effect: Successors and Assignment. This Agreement and the provisions
hereof shall be binding upon each of the parties, their successors and permitted
assigns.


21. Validity. This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent Jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.


22. Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice):


 
5

--------------------------------------------------------------------------------

 
(i) If to the Company:
Rubicon Financial Incorporated
Suite 600
4100 Newport Place
Newport Beach, CA  92660
T: (949) 798-7220
F: (949) 798-7278


(ii) If to Management Company:
Bootstrap Real Estate Investments, LLC
c/o Todd Vande Hei, Managing Member
15 Calle Sonador
San Clemente, CA 92673
T: (949) 534-9144
F: (949) ______________


            Any such notice, demand or other communication shall be deemed to
have been given on the date personally delivered or as of the date received, as
the case may be.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
Company:
Rubicon Financial Incorporated




By: /s/ Joseph Mangiapane,
Jr.                                                                
       Joseph Mangiapane, Jr., CEO


Management Company:
Bootstrap Real Estate Investments, LLC
 


By: /s/ Todd Vande
Hei                                                                
      Todd Vande Hei, Managing Member


Executive:




/s/ Todd Vande
Hei                                                                
Todd Vande Hei

 
6

--------------------------------------------------------------------------------

 
